DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a final action in reply to the response filed on September 5, 2022.
Claims 1-5, 7-13, 15 and 17-23 are currently pending and have been examined.
Response to Amendments
The rejection of claims 1-5, 7-13, 15 and 17-23 under 35 USC § 101 is maintained. Please see the Response to Arguments.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-13, 15 and 17-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, claims 1-5, 7-10 and 21 falls within statutory class of an article of manufacturing, claims 11-13, 15, 17-19 and 22 falls within statutory class of a process and claims 20 and 23 falls within statutory class of a machine.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  The claim(s) recite(s) the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
executed by a processor
receive a set of tasks that includes a plurality of tasks, wherein each task in the set of tasks comprises one or more properties and one or more constraints;
generate a directed acyclic graph based on the set of tasks, wherein each task in the set of tasks is represented by a node in the directed acyclic graph, one or more edges in the directed acyclic graph each represent one or more of the constraints, and at least one of the one or more edges is weighted based on at least one of the one or more properties, the weight comprising a value that is a multiple of a unit of measurement of at least one of the respective one or more constraints;
determine longest paths through the directed acyclic graph; 
generate an optimized schedule based on the longest paths; 
determine a lower bound on the optimized schedule, comprising: 
generate a second optimized schedule based on the set of tasks using linear programming, wherein the linear programming relaxes one or more weights to allow for respective fractional units of measurement;
determine an optimality score of the optimized schedule based on the lower bound, comprising: determine a first value of a first metric for the optimized schedule; 
determine a second value of the first metric for the second optimized schedule;
compare the first value to the second value; and
generate an optimality score based on the comparison of the first value to the second value; and
generate for display a graphical user interface (GUI) based on the optimized schedule, the GUI comprising: 
a table representing time windows; 
a task indicator corresponding to a task in the set of tasks, wherein the task indicator overlays the table based on a time window from the optimized schedule for the corresponding task to be performed; and
a graphical representation of the optimality score.
Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within Certain Methods of Organizing Human Activity including commercial or legal interactions (including agreement in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application.  The processor and GUI is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of receiving/determining/transmitting data. This generic processor and GUI limitation is no more than mere instructions to apply the exception using a generic computer component. Further, a processor configured to cause receiving/determining/transmitting data to a user device/computer is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: processor and GUI. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, executing all the functions/steps by a processing unit is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a generic processor and GUI structure at ¶ 0079 “The example computer system 600 includes one or more processing units (generally processor 462).” See also ¶ 0080: “In addition, the computer system 600 can include a static memory 606, a graphics display 610 (e.g., to drive a plasma display panel (PDP), a liquid crystal display (LCD), or a projector)”, ¶ 0081, 0086 and 0091: “Unless specifically stated otherwise, discussions herein using words such as "processing," "computing," "calculating," "determining," "presenting," "displaying," or the like may refer to actions or processes of a machine (e.g., a computer) that manipulates or transforms data represented as physical (e.g., electronic, magnetic, or optical) quantities within one or more memories (e.g., volatile memory, non-volatile memory, or a combination thereof), registers, or other machine components that receive, store, transmit, or display information.” A database for storing information.   Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  performing repetitive calculations; receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine for performing the present claims); and receiving or transmitting data (e.g., the present claims).  The dependent claims 2-5, 7-10 and 12-13, 15, 17-19 and 21-23 do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Claims 2 and 12 further limit the abstract idea by determining the longest time paths (a more detailed abstract idea remains an abstract idea). Claims 3 and 12 further limit the abstract idea by determining the longest resource paths (a more detailed abstract idea remains an abstract idea). Claims 4 and 12 further limit the abstract idea by determining a combined longest time and resources paths (a more detailed abstract idea remains an abstract idea). Claims 5 and 13 further limit the abstract idea by identifying risky tasks, performing simulations and determining impacts (a more detailed abstract idea remains an abstract idea). Claims 7 and 15 further limit the abstract idea by determining an expected delay based on regression models (a more detailed abstract idea remains an abstract idea). Claims 8 and 17 further limit the abstract idea by generating a GUI with task indicators (a more detailed abstract idea remains an abstract idea). Claims 9 and 18 further limit the abstract idea by generating a GUI with a deadline indicator (a more detailed abstract idea remains an abstract idea). Claims 10 and 19 further limit the abstract idea by generating a GUI with a utilization chart (a more detailed abstract idea remains an abstract idea). And claims 21-23 further limit the abstract idea by defining the set of tasks as production tasks of a pharmaceutical factory (a more detailed abstract idea remains an abstract idea). The dependent claims do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101.  Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant's arguments filed on September 5, 2022 have been fully considered but they are not persuasive. 

With regard to the 35 U.S.C. 101 rejection, Applicant argues that claims “the judicial exception is integrated into a practical application to generate an optimized schedule, evaluating the optimality of the optimized schedule, and presenting the optimized schedule via GUI” and the claims are similar to Example 37 “the claims of the present application provide for benefits that improve computer functionality” (pages 15-17) . Examiner respectfully disagrees. Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application. The processor and the GUI is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of receiving/determining/transmitting data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Considering the claims as a whole, these additional limitations merely add generic computer activities i.e., receiving/determining/transmitting to receive inputs i.e. set of tasks, weights, constrains, analyze/determine the inputs i.e., acyclic graph, optimized schedule, in order to generate and display via a GUI an optimized schedule with the corresponding tasks to be performed and the optimality score. The recited processor and GUI, merely links the abstract idea to a computer environment. In this way, the processor and GUI involvement is merely a field of use which only contributes nominally and insignificantly to the recited method, which indicates absence of integration. Claims 1, 11 and 20 uses the processor and GUI as a tool, in its ordinary capacity, to carry out the abstract idea. As to this level of computer involvement, mere automation of manual processes using generic computers does not necessarily indicate a patent-eligible improvement in computer technology. Considered as a whole, the claimed method does not improve the functioning of the computer itself or any other technology or technical field. Further, a processor configured to cause receiving/determining/transmitting data to a device and a GUI to display information/data in the device is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application. In addition, the claims are not similar to Example 37 because Example 37 was eligible at step 2A since the additional elements (receiving, via a GUI, a user selection to organize each icon based on the amount of use of each icon and the processor for the determining step and to automatically moving the most used icons to a position on the GUI closest to the start icon, based on the determined amount of use) recite a specific manner to automatically display the icons to the user based on usage which provides a specific improvement in the user interface technical field.  . In contrast, Applicant’s claims relates to optimized a schedule of a plurality of tasks by generating an acyclic graph and determining the longest path and displaying, via a GUI, the optimized schedule and the optimality score. The processor analyze the inputs (i.e., set of tasks) received via a GUI in order to generate a directed acyclic graph, to determine the longest path, to generate an optimized schedule, to determine a lower bound of the optimized schedule and an optimality score. Via a GUI, the optimized schedule, comprising a table with columns and rows, is displayed. As explained above Applicant’s claims does not recite additional elements to integrate the abstract idea into a practical application. Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADJA CHONG whose telephone number is (571)270-3939.  The examiner can normally be reached on Monday 8:00 am - 5:00 pm, Tuesday 8:00 – 4:00 pm and Wednesday 8:00 – 2:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU can be reached on 571.272.6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NADJA N CHONG CRUZ/Primary Examiner, Art Unit 3623